Citation Nr: 1102796	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.  
He died in March 2008, and the appellant is his surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  No hearing was requested. 


FINDINGS OF FACT

1.  The Veteran died and was cremated in March 2008, and the 
appellant's application for nonservice-connected burial benefits 
was received in March 2008. 
 
2.  The Veteran was not receiving any VA compensation or pension 
benefits at the time of his death. 
 
3.  There was no original or reopened claim for VA compensation 
or pension benefits pending at the time of the Veteran's death. 
 
4.  The Veteran did not serve during a time of war, and he was 
not discharged from service due to a disability incurred or 
aggravated in the line of duty.

5.  The Veteran's body was not unclaimed, and the appellant paid 
all funeral and cremation expenses in full. 

6.  The Veteran did not die while admitted to a VA facility for 
hospital, nursing home, or domiciliary care, or while admitted or 
traveling to a non-VA facility at VA expense for the purpose of 
examination, treatment, or care. 

7.  The Veteran is not buried in a cemetery, or a section 
thereof, that is owned by a State or Federal government. 


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits 
have not been met. 38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1600-3.1610 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating a claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
However, as the law as mandated by statute, and not the 
underlying facts or development of the facts, is dispositive of 
the appellant's claim, these provisions are not applicable to the 
instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 
(2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

A burial allowance is payable under certain circumstances to 
cover expenses of the burial or cremation, funeral, and 
transportation of the deceased veteran's body to the place of 
burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  
Certain amounts are payable if a veteran dies as a result of a 
service-connected disability or disabilities, as set forth in 38 
C.F.R. § 3.1600(a).  In this case, there is no claim, or any 
other indication, that the Veteran's death was related to 
service.  See application for burial benefits (indicating no 
claim that the Veteran's cause of death was due to his service).  
As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance 
may be paid if one of the following conditions is met: (1) the 
veteran was in receipt of VA pension or compensation (or but for 
the receipt of military retired pay the veteran would have been 
in receipt of compensation) at the time of death; or (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and certain evidentiary criteria 
are met; or (3) the veteran served during a period of war, or was 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty, and his or her body 
is being held by a State, and the body is unclaimed and there are 
insufficient resources in the veteran's estate to cover burial 
and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  

Alternatively, a burial allowance may be paid if a veteran dies 
from nonservice-connected causes while properly admitted to a VA 
facility for hospital, nursing home, or domiciliary care; or 
while admitted or traveling to a non-VA facility with prior 
authorization and at VA expense for the purpose of examination, 
treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 
3.1600(c), 3.1605.  

An application for nonservice-connected burial and funeral 
expenses must be filed within two years after the burial or 
cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).  This time limit also applies to claims for a plot or 
interment allowance under 38 C.F.R. § 3.1600(f), which is 
inapplicable in this case, as the Veteran's body was cremated.  
The two-year time limit does not apply to claims for service-
connected burial allowance, or for the cost of transporting a 
veteran's body to the place of burial when the veteran dies while 
properly hospitalized by VA, or for burial in a national 
cemetery.  38 C.F.R. § 3.1601(a). 

Here, the appellant's claim for reimbursement of nonservice-
connected burial benefits was timely filed, approximately two 
weeks after the Veteran's death in March 2008.  The Board first 
finds that the criteria for payment of nonservice-connected 
burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  
Specifically, the Veteran had not been granted service connection 
for any disability at the time of his death in March 2008, and he 
was not receiving any VA compensation or pension benefits.  
Further, the evidence does not reflect that there was an original 
or reopened claim for either benefit pending at the time of his 
death, nor does the appellant claim that any such claim was 
pending.  Additionally, the Veteran served during a time of 
peace, or from July 1957 to July 1960, and he was not discharged 
or released from active service for a disability incurred or 
aggravated in the line of duty.  See report of transfer or 
discharge (DD Form 214).  Moreover, the Veteran's body was not 
held by a State, and the appellant claimed his body and paid in 
full for the cremation and funeral expenses.  See claim, expense 
receipts.

The appellant contends that reimbursement of nonservice-connected 
burial benefits is warranted under 38 C.F.R. § 3.1600(c).  The 
appellant acknowledges that the Veteran was not admitted to a VA 
facility but, rather, was being treated at a private hospital at 
the time of his death.  Further, she does not claim that such 
treatment was under contract with VA or at the expense of VA.  
Nevertheless, the appellant argues that burial benefits should be 
allowed because the Veteran was on the waiting list for the local 
VA facility in Florida, where they were spending the winter and 
spring seasons, at the time of his death.  She states that the 
Veteran had previously been diagnosed with cancer and treated at 
VA facilities in Michigan, but he was too ill to travel to that 
facility from Florida.  The appellant indicates that she took the 
Veteran to the nearest hospital, which was private, for emergency 
treatment, and he was treated there for several days until his 
death.  Additionally, the appellant argues that burial benefits 
should be allowed because the Veteran was very proud of his 
service, and he was very involved in service-related 
organizations for many years prior to his death.  See, e.g., May 
2009 substantive appeal, January 2009 letter to Congress, May 
2008 notice of disagreement.

While the Board is sympathetic to the appellant's arguments, the 
criteria for payment or reimbursement of nonservice-connected 
burial expenses simply have not been met.  Consistent with the 
appellant's statements, the Veteran's certificate of death 
indicates that he died while receiving inpatient care at a 
private hospital in Florida in March 2008.  Unfortunately, 
neither his prior treatment at VA facilities in Michigan nor his 
status on the waiting list for VA facilities in Florida is 
sufficient to allow payment of burial expenses.  Further, there 
is no indication that the Veteran's admission or treatment at the 
private facility was undertaken with prior authorization from VA 
or at VA's expense.  See 38 C.F.R. §§ 3.1600(c).

To be clear, the Board acknowledges and appreciates the Veteran's 
honorable military service, as well as his subsequent involvement 
in service-related activities.  However, entitlement to 
nonservice-connected burial benefits is strictly prefaced on 
specific statutory and regulatory conditions, which have not been 
met in this case.  The Board has no authority to grant claims on 
an equitable basis and must follow the applicable provisions of 
law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  









(CONTINUED ON NEXT PAGE)


In conclusion, the preponderance of the evidence is against the 
appellant's claim for entitlement to nonservice-connected burial 
benefits.  As such, the benefit of the doubt doctrine does not 
apply and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Nonservice-connected burial benefits are denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


